Citation Nr: 1804787	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-13 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for status-post right total knee arthroplasty residuals from May 1, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977 and from June 1979 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a July 2017 video conference hearing.  A transcript of this proceeding is associated with the claims file.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was raised during the 2017 Board hearing.  On the same day, the Veteran filed a VA Form 21-596EZ (Fully Developed Claim) regarding TDIU based on his right knee condition and referencing the Board hearing.  The RO sent the Veteran correspondence in July 2017 requesting a completed VA Form 21-8940 (TDIU claim form), but the Veteran failed to submit the completed form.  Accordingly, the RO denied the claim in a September 2017 rating decision, in part due to the Veteran's failure to submit a completed VA Form 21-8940.  The RO recognized the TDIU claim and denied it in the September 2017 rating decision, which was accompanied by a notification letter explaining the Veteran's rights to file a notice of disagreement.  Accordingly, the issue of entitlement to a TDIU is not before the Board at this time.  If the Veteran wishes to claim TDIU, he must return the claims form to the RO.

The issues of entitlement to service connection for an acquired psychiatric disability, to include depression secondary to the service-connected right knee condition, and service connection for a hip condition secondary to the service-connected right knee condition, have been raised by the record in July 2017 Board hearing testimony, March 2014 correspondence, and January 2012 private treatment records, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In this case, VA's duty to assist in the development of the claim on appeal has not been satisfied.  Therefore, a remand is necessary for further development.

The Board finds that a new VA examination is needed to assess the current state of the Veteran's right knee condition.  The most recent VA examination of this condition was in November 2013.  At the 2017 Board hearing, the Veteran asserted worsened symptomatology since the last VA examination.  This testimony and the passage of more than four years since the most recent VA examination warrant a remand to obtain an updated evaluation of this disability.  

Although the Veteran submitted a right knee condition disability benefits questionnaire (DBQ) by a private physician in July 2017, the Board finds that it was inadequate for rating purposes for the following reasons.  First, the physician failed to conduct right knee instability testing and did not provide a sufficient rationale for that omission.  The only explanation provided was a box marked noting the physician's finding that right knee joint instability was not indicated.  However, the Veteran clearly reported feelings of right knee instability both during the July 2017 Board hearing and in other statements of record.  As there is a question in this case of whether a separate evaluation is warranted for instability, a new examination is needed.  Second, the physician made various speculative findings.  For example, he noted estimated range of motion measurements during flare-ups, but did not explain the basis for those findings; nor did he note whether the Veteran was experiencing a flare-up during the examination.  The physician noted in the DBQ that he did not review the Veteran's claims file, so his findings were based upon an incomplete review of the Veteran's medical history.  Finally, other findings were incomplete or inconsistent.  For example, the physician made no findings regarding a leg length discrepancy, an impairment that was referenced by the Veteran during the 2017 Board hearing and in his VA and private treatment records.  Moreover, the examiner found that the Veteran was not able to perform repetitive-use testing; however, he proceeded to note post-test range of motion measurements for right knee flexion and extension.  The finding for initial, right knee extension range of motion is unclear - it is not known whether the symbol made indicates extension was not tested or indicates extension to 0 degrees.  Given these significant deficiencies in the July 2017 private DBQ, the Board finds that a new VA examination is needed to assess the current state of the Veteran's service-connected right knee condition.

Furthermore, the Veteran testified during the 2017 Board hearing that he is in receipt of Social Security Administration (SSA) disability benefits for his right knee condition.  The RO has not attempted to obtain these records.  As they may be relevant to the claim on appeal, the RO must do so on remand.

In addition, Board hearing testimony and a review of the record shows that the Veteran has undergone treatment with various private providers for his right knee condition, specifically Orthopedic Associates (including Dr. M.T.).  The Veteran submitted some additional private treatment records from these providers after the Board hearing.  However, as this matter is being remanded for the reasons discussed above, on remand, the Veteran should identify any additional, outstanding private treatment records from these providers (or any others) that have not already been associated with the claims file.  The RO should attempt to obtain any identified, outstanding private treatment records and all necessary releases.  If they are not available, then the Veteran should be advised of this fact and given an opportunity to submit the records himself, as these records may be relevant to his appeal.  

Finally, outstanding VA treatment records also should be associated with the file upon remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records from July 2013 to the present from the Gulf Coast Veterans Health Care System (including the Biloxi, Mississippi VA Medical Center and all associated outpatient clinics, including specifically the Pensacola, Florida VA Outpatient Clinic).

2. Obtain and associate with the record the Veteran's complete SSA disability records.  All attempts to obtain these records and any negative responses must be documented.  If such records are unavailable, then the RO should notify the Veteran.

3. Ask the Veteran to identify any outstanding private treatment records relevant to his right knee condition (including from Orthopedic Associates and/or Dr. M.T.), and to complete release forms so the RO can request those records.  Any negative responses must be documented.  If such private treatment records are unavailable, then the RO should notify the Veteran.

4. Then, schedule the Veteran for a VA examination to address the current nature, symptoms, and severity of his service-connected right knee disability, including but not limited to any relevant findings regarding the Veteran's reported feelings of instability and objective instability testing, as well as any noted limb length discrepancy.

If the examiner concludes that any identified current symptoms or impairments are not due to the service-connected right knee disability, then the examiner must provide a full explanation, if possible.  

If any findings are not possible without resort to mere speculation, then the examiner must explain why.

5. After completing the above and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


